


110 HR 84 IH: Energy Efficient Buildings Act of

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			  Committee on Science and
			 Technology
		
		A BILL
		To establish a program of demonstration and commercial
		  application of advanced energy efficiency technologies and systems for
		  buildings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient Buildings Act of
			 2007.
		2.Energy efficient
			 building grant program
			(a)Energy Efficient
			 Building Pilot Grant Program
				(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Secretary of Energy (in
			 this Act referred to as the Secretary) shall establish a pilot
			 program to award grants to businesses and organizations for new construction of
			 energy efficient buildings, or major renovations of buildings that will result
			 in energy efficient buildings, to demonstrate innovative energy efficiency
			 technologies, especially those sponsored by the Department of Energy.
				(2)AwardsThe
			 Secretary shall award grants under this subsection competitively to those
			 applicants whose proposals—
					(A)best
			 demonstrate—
						(i)likelihood to meet
			 or exceed the standards referred to in subsection (b)(2);
						(ii)likelihood to
			 maximize cost-effective energy efficiency opportunities; and
						(iii)advanced energy
			 efficiency technologies; and
						(B)maximize the
			 leverage of private investment for costs related to increasing the energy
			 efficiency of the building.
					(3)ConsiderationThe
			 Secretary shall give due consideration to proposals for buildings that are
			 likely to serve low and moderate income populations.
				(4)Amount of
			 grantsGrants under this subsection shall be for up to 50 percent
			 of design and energy modeling costs, not to exceed $50,000 per building. No
			 single grantee may be eligible for more than 3 grants per year under this
			 program.
				(5)Grant
			 payments
					(A)Initial
			 paymentThe Secretary shall pay 50 percent of the total amount of
			 the grant to grant recipients upon selection.
					(B)Remainder of
			 paymentThe Secretary shall pay the remaining 50 percent of the
			 grant only after independent certification, by a professional engineer or other
			 qualified professional, that operational buildings are energy efficient
			 buildings as defined in subsection (b).
					(C)Failure to
			 complyThe Secretary shall not provide the remainder of the
			 payment unless the building is certified within 6 months after operation of the
			 completed building to meet the requirements described in subparagraph (B), or
			 in the case of major renovations the building is certified within 6 months of
			 the completion of the renovations.
					(6)Report to
			 congressNot later than 3 years after awarding the first grant
			 under this subsection, the Secretary shall transmit to Congress a report
			 containing—
					(A)the total number
			 and dollar amount of grants awarded under this subsection; and
					(B)an estimate of
			 aggregate cost and energy savings enabled by the pilot program under this
			 subsection.
					(7)Administrative
			 expensesAdministrative expenses for the program under this
			 subsection shall not exceed 10 percent of appropriated funds.
				(b)Definition of
			 Energy Efficient BuildingFor purposes of this section the term
			 energy efficient building means a building that—
				(1)achieves a
			 reduction in energy consumption of—
					(A)at least 30
			 percent for new construction, compared to the energy standards set by the 2004
			 International Energy Conservation Code (in the case of residential buildings)
			 or ASHRAE Standard 90.1–2004; or
					(B)at least 20
			 percent for major renovations, compared to energy consumption before
			 renovations are begun;
					(2)is constructed or
			 renovated in accordance with the most current, appropriate, and applicable
			 voluntary consensus standards, as determined by the Secretary, such as those
			 listed in the assessment under section 914(b), or revised or developed under
			 section 914(c), of the Energy Policy Act of 2005; and
				(3)after construction
			 or renovation—
					(A)uses heating,
			 ventilating, and air conditioning systems that perform at no less than Energy
			 Star standards; or
					(B)if Energy Star
			 standards are not applicable, uses Federal Energy Management Program
			 recommended heating, ventilating, and air conditioning products.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $10,000,000 for each of the fiscal
			 years 2008 through 2012.
			
